IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-30106
                        (Summary Calendar)



IN THE MATTER OF:   RAOUL A. GALAN, JR.,

                                                 Debtor.

RAOUL A. GALAN, JR.,

                                                 Appellant,

                              versus

FIRST AMERICAN BANK, As Successor to
Merchants Trust and Savings Bank,

                                                Appellee.




          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (CA-94-2709-R)

                           June 16, 1995

Before DUHÉ, WIENER and STEWART, Circuit Judges.

PER CURIAM:*

     The appeal filed in this case by Appellant Raoul A. Galan, Jr.

is wholly lacking in merit and frivolous as a matter of law, and

     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
is, therefore, DISMISSED pursuant to Local Rule 42.2. The Clerk of

this court shall not accept any pleadings or other filings from or

on behalf of appellant without prior authority from a member of

this court; and appellant is cautioned that any attempt to file

pleadings or other documents that are frivolous in nature shall

result   in   appropriate   sanctions   which   may   include,   without

limitation, double costs, attorneys fees, fines, and contempt of

court.




                                   2